EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

On page 1 in line 2 of paragraph 0001 of the specification, the phrase –now U.S. Patent No. 10,940,843,-- has been inserted after the application number “14/868,187”;
On page 1 in line 3 of paragraph 0001 of the specification, the phrase –now U.S. Patent No. 9,321,444,-- has been inserted after the application number “13/843,587”;
On page 60 of the specification, in the second line of the page, the term “first camber 2716” has been changed to read –first chamber 2716--;
On page 62 of the specification, in line 8 of paragraph 0165, the term “the passageway 2836” has been changed to read –the passageway 2838—to be consistent with the drawings; and
On page 67 of the specification, in line 4 of the page, the term “Fig. 24” has been changed to read –Fig. 23--, as no Figure 24 exists in the application.

Claims 1-5 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A-Q, as set forth in the Office action mailed on July 30, 2020, is hereby withdrawn and claims 1-5 were fully In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	03/01/21